FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA                  No. 08-50086
                Plaintiff-Appellee,           D.C. No.
               v.                         2:07-cr-00614-
DEON ANDRE CHARLES,                            SJO-1
             Defendant-Appellant.
                                            OPINION

       Appeal from the United States District Court
          for the Central District of California
        S. James Otero, District Judge, Presiding

                  Argued and Submitted
           August 3, 2009—Pasadena, California

                 Filed September 9, 2009

 Before: William C. Canby, Jr., Kim McLane Wardlaw, and
          Consuelo M. Callahan, Circuit Judges.

                Opinion by Judge Callahan




                           12991
12994                UNITED STATES v. CHARLES




                            COUNSEL

Benjamin Lee Coleman, Coleman & Balogh LLP, on behalf
of defendant-appellant Deon Andre Charles.

E. Martin Estrada, Assistant United States Attorney, on behalf
of plaintiff-appellee United States of America.


                             OPINION

CALLAHAN, Circuit Judge:

   Deon Andre Charles appeals the sentence imposed after he
pled guilty, pursuant to a plea agreement, to one count of pos-
session of cocaine base with intent to distribute, in violation
of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(iii), and one
count of being a felon in possession of a firearm, in violation
of 18 U.S.C. § 922(g)(1). In sentencing Charles, the district
court applied the career offender enhancement in U.S. Sen-
tencing Guidelines Manual § 4B1.1 (“§ 4B1.1”) based, in
part, on Charles’s prior convictions for violations of Califor-
nia Health and Safety Code § 11351.5 (“§ 11351.5”).1 On



  1
   Charles was sentenced on February 11, 2008. Therefore, references to
the U.S. Sentencing Guidelines Manual (“U.S.S.G.” or “Guidelines”) are
                      UNITED STATES v. CHARLES                       12995
appeal, Charles argues that the district court erred by finding
that he was a career offender because a violation of § 11351.5
does not categorically constitute a “controlled substance
offense” for the purposes of § 4B1.1. Reviewing Charles’s
sentence for plain error, we conclude that the district court did
not plainly err in determining that Charles qualified as a
career offender. Accordingly, we affirm Charles’s sentence.2

                                     I.

   Police officers executed a search warrant at Charles’s resi-
dence and found 80 grams of cocaine base and a handgun.
Charles had previously been convicted of felony offenses,
including three convictions under § 11351.5 for possession of
a controlled substance for sale and one conviction under Cali-
fornia Penal Code § 273.5 for willful infliction of corporal
injury. Pursuant to a plea agreement drafted by the govern-
ment, Charles pled guilty to one count of being a felon in pos-
session of a firearm, 18 U.S.C. § 922(g)(1), and one count of
possession of cocaine base with intent to distribute, 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(A)(iii).

   Charles’s plea agreement stipulated a total offense level of
32. It specifically noted that the stipulated offense level was
calculated “absent a determination that the defendant is a
career offender” and that Charles understood that his base
offense level could be increased if he were found to be a

to the November 2007 Guidelines, which were in effect on the date of sen-
tencing. See U.S.S.G. § 1B1.11(a); United States v. Staten, 466 F.3d 708,
712 n.2 (9th Cir. 2006).
   2
     Because we conclude that Charles’s challenge to the district court’s
application of the career offender enhancement fails, we do not reach his
independent claim that the district court improperly calculated his criminal
history points under the Guidelines, which resulted in an allegedly exces-
sive criminal history category of VI. We need not address this argument
because the career offender provision itself prescribes a criminal history
category of VI. U.S.S.G. § 4B1.1(b) (“A career offender’s criminal history
category in every case under this subsection shall be Category VI.”).
12996                  UNITED STATES v. CHARLES
career offender under U.S.S.G. §§ 4B1.1 and 4B1.2 or an
armed career criminal under U.S.S.G. § 4B1.4. The plea
agreement contained no stipulation as to Charles’s criminal
history points or criminal history category. Additionally,
Charles agreed to waive his right to appeal “any sentence
imposed by the district court” provided that (a) the sentence
imposed was within the statutory maximum and was constitu-
tional, (b) the district court did not depart upward and it deter-
mined the total offense level to be 34 or below, and (c) the
district court imposed a sentence within or below the range
corresponding to the determined offense level and criminal
history category. Notwithstanding these provisions, however,
the plea agreement provided that Charles retained his right to
appeal the district court’s determination of his criminal his-
tory category.

   In sentencing Charles, the district court found that his
adjusted offense level would have been 29 without application
of the career offender enhancement. However, the district
court found that under § 4B1.1 Charles qualified as a career
offender because he was at least eighteen years of age at the
time of the instant offense, the instant offense was a felony
and a “controlled substance offense,” and Charles had at least
two prior predicate felony convictions, three of which were
for violations of § 11351.5.3 Although the offense level for a
career offender under § 4B1.1 would have been 37 in this
case, see U.S.S.G. § 4B1.1(b), the district court calculated an
offense level of 34, applying a three-point reduction for
acceptance of responsibility. It also found that Charles’s crim-
inal history category was VI, as prescribed under the career
   3
     In relevant part, § 4B1.1 states: “A defendant is a career offender if (1)
the defendant was at least eighteen years old at the time the defendant
committed the instant offense of conviction; (2) the instant offense of con-
viction is a felony that is either a crime of violence or a controlled sub-
stance offense; and (3) the defendant has at least two prior felony
convictions of either a crime of violence or a controlled substance
offense.” U.S.S.G. § 4B1.1(a).
                      UNITED STATES v. CHARLES                      12997
offender guideline.4 Id. (“A career offender’s criminal history
category in every case under this subsection shall be Category
VI.”).

   At the sentencing hearing, neither Charles nor his counsel
objected to the district court’s findings or to the facts or spe-
cific allegations in the presentence report (“PSR”). Although
Charles did not object to the validity of the district court’s
career offender determination, he did urge the district court to
exercise discretion and depart from the offense level of 37
premised on the career offender guideline by application of a
“Booker analysis.” In essence, Charles contended that the
equities of his case supported a departure. Charles also argued
that the district court should depart downward from an
offense level of 34 because his criminal history was otherwise
overstated and the government had not provided sufficient
discovery to enable Charles to determine that the probation
officer might find him to be a career offender. The district
court declined to depart as requested and based Charles’s sen-
tence on an offense level of 34 and a criminal history category
of VI.5 It sentenced Charles to 120 months in prison for the
conviction under 18 U.S.C. § 922(g)(1) and 204 months for
the     conviction     under     21     U.S.C.     §§ 841(a)(1),
                                                6
841(b)(1)(A)(iii), to be served concurrently. Charles timely
appeals.

  4
   The district court also found that Charles would have a criminal history
category of VI even absent application of the career offender enhance-
ment.
  5
    The sentencing range that corresponds with an offense level of 34 and
a criminal history category of VI is 262 to 327 months. See U.S.S.G., Sen-
tencing Table.
  6
    The district court also sentenced Charles to five years of supervised
release upon release from confinement and ordered him to pay a special
assessment of $200.
12998             UNITED STATES v. CHARLES
                             II.

   Charles argues that a violation of § 11351.5 does not cate-
gorically constitute a “controlled substance offense” for pur-
poses of the career offender enhancement and, therefore, the
district court erred in applying § 4B1.1 to determine his sen-
tence. Specifically, he contends that we should consider
“widely accepted” common law defenses—here, the entrap-
ment defense—when assessing whether a violation of
§ 11351.5 is categorically a controlled substance offense.
Under this view, Charles maintains that a defendant can be
convicted of a drug offense under California law on facts that
would not sustain a federal drug conviction because the bur-
dens of proof with respect to the entrapment defense differ
under California and federal law.

   Before addressing the merits of Charles’s appeal, we con-
sider the government’s argument that Charles’s appeal should
be dismissed because of the appeal waiver contained in the
plea agreement. We also consider whether Charles’s claim on
appeal should be reviewed de novo or for plain error.

                             A.

   The government contends that the appeal waiver contained
in Charles’s plea agreement bars this appeal. Paragraph 22 of
the plea agreement provides:

    Defendant gives up the right to appeal any sentence
    imposed by the Court, and the manner in which the
    sentence is determined, provided that (a) the sen-
    tence is within the statutory maximum specified
    above and is constitutional, (b) the Court in deter-
    mining the applicable guideline range does not
    depart upward in offense level or criminal history
    category and determines that the total offense level
    is 34 or below, and (c) the Court imposes a sentence
    within or below the range corresponding to the deter-
                      UNITED STATES v. CHARLES                     12999
      mined total offense level and criminal history cate-
      gory . . . . Notwithstanding the foregoing, defendant
      retains the ability to appeal the court’s determination
      of defendant’s criminal history category and the con-
      ditions of supervised release . . . .

The government contends that Charles should be bound by
the express appeal waiver because his sentence met all of the
stated conditions: the sentence was within the statutory maxi-
mum, did not constitute an upward departure, had a total
offense level of 34, and was within or below the correspond-
ing guideline range. Nevertheless, we conclude that the appeal
waiver does not warrant dismissal of Charles’s appeal because
of an ambiguity contained therein.

   We review de novo the validity of an appeal waiver. United
States v. Buchanan, 59 F.3d 914, 916 (9th Cir. 1995). We
have stated that “[a] defendant’s waiver of his appellate rights
is enforceable if (1) the language of the waiver encompasses
his right to appeal on the grounds raised, and (2) the waiver
is knowingly and voluntarily made.”7 United States v.
Jeronimo, 398 F.3d 1149, 1154 (9th Cir. 2005). “In constru-
ing an agreement, [we] must determine what the defendant
reasonably understood to be the terms of the agreement when
he pleaded guilty.” United States v. De la Fuente, 8 F.3d
1333, 1337 (9th Cir. 1993) (footnote omitted). The drafter of
the plea agreement, typically the government, is responsible
for any lack of clarity such that ambiguities are construed in
favor of the defendant. See, e.g., United States v. Cope, 527
F.3d 944, 950 (9th Cir. 2008).

  [1] We conclude that Charles did not waive his right to
  7
   The parties do not dispute that Charles knowingly and voluntarily
entered into the plea agreement. Charles indicated at his change of plea
hearing that he understood the plea agreement and had entered into it vol-
untarily. This dispute centers on what exactly Charles waived through the
appeal waiver.
13000              UNITED STATES v. CHARLES
appeal the district court’s career offender determination
because the appeal waiver is ambiguous as to whether Charles
could appeal that determination. There is no doubt that the
plea agreement contemplated, and put Charles on notice, that
the district court could apply a career offender enhancement,
which carries a particular base offense level and criminal his-
tory category. See U.S.S.G 4B1.1(b). The agreement also
indicated that Charles would give up his right to appeal “any”
sentence if the sentence imposed by the district court met cer-
tain conditions. At the same time, however, the appeal waiver
preserved Charles’s right to appeal the district court’s crimi-
nal history category assessment: “Notwithstanding the forego-
ing, defendant retains the ability to appeal the court’s
determination of defendant’s criminal history category . . . .”
The ambiguity arises because the career offender determina-
tion necessarily implicates a defendant’s criminal history cat-
egory, as it automatically assigns a criminal history category
of VI. U.S.S.G. § 4B1.1(b). Despite knowingly and voluntar-
ily entering the plea agreement, Charles reasonably could
have believed that he retained his right to appeal his sentence
to the extent that the district court determined he was a career
offender. At a minimum, the appeal waiver is ambiguous with
respect to Charles’s ability to appeal the career offender deter-
mination, and we construe such an ambiguity in favor of
Charles. Cope, 527 F.3d at 950. Accordingly, we conclude
that Charles did not waive his right to appeal the district
court’s career offender determination, and that we may con-
sider the merits of his appeal.

                               B.

   We next consider whether we must review Charles’s appeal
de novo, as Charles argues, or for plain error. We conclude
that Charles did not preserve for appeal his claim that he is
not subject to the career offender enhancement and that,
accordingly, plain error is the proper standard of review. See
United States v. Waknine, 543 F.3d 546, 551 (9th Cir. 2008)
                      UNITED STATES v. CHARLES                      13001
(reviewing for plain error objections to a sentence that the
defendant failed to raise in the district court).

   Following Charles’s plea, a probation officer prepared a
PSR that indicated Charles had previously been convicted of
multiple controlled substance offenses and, as a result, quali-
fied for a career offender enhancement. Charles did not con-
test the fact of these convictions or that they could serve as
predicate offenses under the career offender guideline.
Instead, he requested that the district court exercise discretion
on the basis of the equities or mitigating circumstances of his
case to depart from a sentence calculated under § 4B1.1. He
also argued that he had entered the plea agreement with insuf-
ficient discovery to enable him to determine that he might be
subject to the career offender enhancement.8 He did not, how-
ever, object to the PSR’s or the district court’s findings on
grounds that his convictions did not qualify him as a career
offender. Accordingly, Charles did not preserve this claim.
See United States v. Rendon-Duarte, 490 F.3d 1142, 1146
(9th Cir. 2007) (“Because [the defendant] did not challenge
the PSR in the district court, we review the court’s application
of the Guidelines for plain error.”); United States v. Ortiz, 362
F.3d 1274, 1278 (9th Cir. 2004) (reviewing a defendant’s
challenge to his sentence for plain error where he failed to
object at sentencing on the grounds asserted on appeal).

   Charles argues that he sufficiently preserved his claim
because he requested that the district court “reject a guideline
level 37 premised on [the] Career Offender [guideline].”
Thus, he contends that we should review his sentencing chal-
lenge de novo in line with the statement in United States v.
Pallares-Galan that “it is claims that are deemed waived or
forfeited, not arguments.” 359 F.3d 1088, 1095 (9th Cir.
2004). In Pallares-Gallan, the appellant had claimed before
the district court that his prior state law conviction could not
  8
   Charles does not claim that this discovery issue preserved his categori-
cal approach argument for appeal.
13002              UNITED STATES v. CHARLES
constitute an aggravated felony for deportation purposes
under the language of a federal statutory provision and thus
argued that the district court did not need to reach the ques-
tion of whether the state law conviction was an aggravated
felony under the categorical approach. Id. at 1094. On appeal,
Pallares-Galan again objected to the district court’s determi-
nation that his prior conviction constituted an aggravated fel-
ony, but argued that the conviction did not qualify under the
categorical approach. Id. We reviewed his claim de novo
despite his failure to pursue the categorical approach argu-
ment below because it constituted an alternative argument in
support of what had been his consistent claim from the outset:
that his state law conviction could not qualify as an aggra-
vated felony for deportation purposes. Id. at 1095. We also
noted that Pallares-Galan had previously advised the district
court of his categorical approach argument in a request to sub-
mit supplemental briefing. Id.

   Pallares-Galan is inapposite. Here, Charles did not contest
the fact that he qualified for the career offender enhancement,
nor did he contest the district court’s consideration of his prior
convictions in determining whether he was a career offender
under § 4B1.1. His claim was that the district court should
exercise its discretion and depart from a career offender sen-
tence because of the equities of his case. Thus, Charles has
not offered an argument on appeal that is consistent with his
claim generally; rather he offers an entirely new claim on
appeal, and, therefore, this case is distinguishable from
Pallares-Galan.

  [2] This case is more closely analogous to United States v.
Pacheco-Zepeda, 234 F.3d 411 (9th Cir. 2000). There,
Pacheco-Zepeda previously had been convicted of several
aggravated felonies. Id. at 413. The PSR considered these
convictions in recommending a 16-level enhancement to his
base offense level. Id. Pacheco-Zepeda did not contest the fact
of his prior convictions or challenge their use to enhance his
sentence. Id. Nonetheless, he argued generally before the dis-
                    UNITED STATES v. CHARLES                 13003
trict court that the criminal history category set forth in the
PSR “overstated the seriousness of his prior conduct.” Id. On
appeal, Pacheco-Zepeda challenged the use of his prior con-
victions for aggravated felonies to enhance his sentence, and
we applied the plain error standard because he had “not chal-
lenge[d] the use of his prior aggravated felony convictions to
enhance his sentence” before the district court. Id. Likewise,
here, Charles did not challenge the use of his prior aggravated
felony convictions to enhance his sentence. Thus, the plain
error standard applies.

                                C.

   Turning to the merits, we review for plain error Charles’s
claim that the district court erred by determining that he was
a career offender because a conviction under § 11351.5 is not
categorically a controlled substance offense. “Under plain-
error review, reversal is permitted only when there is (1) error
that is (2) plain, (3) affects substantial rights, and (4) seriously
affects the fairness, integrity, or public reputation of judicial
proceedings.” United States v. Cruz, 554 F.3d 840, 845 (9th
Cir. 2009) (internal quotation marks omitted). To be plain, the
error must be “clear” or “obvious.” United States v. Zalapa,
509 F.3d 1060, 1064 (9th Cir. 2007). “An error cannot be
plain where there is no controlling authority on point and
where the most closely analogous precedent leads to conflict-
ing results.” United States v. De La Fuente, 353 F.3d 766, 769
(9th Cir. 2003).

   [3] In assessing whether a prior state law conviction quali-
fies as a controlled substance offense under the Guidelines,
we employ the categorical approach from Taylor v. United
States, 495 U.S. 575 (1990). United States v. Crawford, 520
F.3d 1072, 1078 (9th Cir. 2008). “Under the categorical
approach a court must ‘look only to the fact of conviction and
the statutory definition of the prior offense’ when determining
whether the offense qualifies under a definition in the Guide-
13004                 UNITED STATES v. CHARLES
lines.” Rendon-Duarte, 490 F.3d at 1146 (quoting Taylor, 495
U.S. at 602).

   [4] We hold that a prior conviction under § 11351.5 consti-
tutes a controlled substance offense for the purpose of deter-
mining whether a defendant qualifies as a career offender
under § 4B1.1. As related to § 4B1.1, the Guidelines define
“controlled substance offense” as

      an offense under federal or state law, punishable by
      imprisonment for a term exceeding one year, that
      prohibits the manufacture, import, export, distribu-
      tion, or dispensing of a controlled substance (or a
      counterfeit substance) or the possession of a con-
      trolled substance (or a counterfeit substance) with
      intent to manufacture, import, export, distribute, or
      dispense.

U.S.S.G. § 4B1.2(b). In relevant part, § 11351.5 states that
“every person who possesses for sale or purchases for pur-
poses of sale cocaine base . . . shall be punished by imprison-
ment in the state prison for a period of three, four, or five
years.” Cal. Health & Safety Code § 11351.5. A prior convic-
tion under § 11351.5 categorically constitutes a controlled
substance offense for the purposes of § 4B1.1 because (1) it
is an offense under state law, (2) that is punishable by impris-
onment for a term exceeding one year, and (3) that prohibits
the distribution or dispensing of a controlled substance or the
possession of a controlled substance with intent to distribute
or dispense.

   Although we have not previously held that a conviction
under § 11351.5 is categorically a controlled substance
offense under U.S.S.G. §§ 4B1.1 and 4B1.2(b), our case law
supports that conclusion. We have held that a prior conviction
under § 11351.5 categorically qualifies as a “drug trafficking
offense” as defined under U.S.S.G. § 2L1.2.9 United States v.
  9
   The Guidelines defines “drug trafficking offense” as “an offense under
federal, state, or local law that prohibits the manufacture, import, export,
                       UNITED STATES v. CHARLES                      13005
Morales-Perez, 467 F.3d 1219, 1223 (9th Cir. 2006). We have
also held that the definitions of “controlled substance offense”
under U.S.S.G. § 4B1.2 and “drug trafficking offense” under
U.S.S.G. § 2L1.2 are identical except in two respects:

     (1) a prior conviction need only be punishable by a
     prison term exceeding one year to qualify as a con-
     trolled substance offense, whereas, to qualify as a
     drug trafficking offense, the prison sentence imposed
     for a prior conviction must exceed thirteen months
     and (2) a prior conviction under “local” law can
     qualify as a conviction for a drug trafficking offense,
     whereas to qualify as a conviction for a controlled
     substance offense, the conviction must be under state
     or federal law.

United States v. Martinez-Rodriguez, 472 F.3d 1087, 1095
(9th Cir. 2007). Neither of these differences is material to this
case because a conviction under § 11351.5 arises under state
law and is punishable by a prison term in excess of thirteen
months. See Cal. Health & Safety Code § 11351.5. Taken
together, these cases support our conclusion that a conviction
under § 11351.5 constitutes a “controlled substance offense”
with respect to the career offender guideline.10

distribution, or dispensing of, or offer to sell a controlled substance (or a
counterfeit substance) or the possession of a controlled substance (or a
counterfeit substance) with intent to manufacture, import, export, distrib-
ute, or dispense.” U.S.S.G. § 2L1.2 cmt. n.1(B)(iv).
   10
      In addition, we held in United States v. Sandoval-Venegas that a prior
conviction under California Health and Safety Code § 11359, which crimi-
nalizes the possession of marijuana for sale, categorically constitutes a
controlled substance offense as defined under U.S.S.G. § 4B1.2(b). See
292 F.3d 1101, 1107 (9th Cir. 2002) (“California Health and Safety Code
§ 11359 comfortably fits within the Guidelines definition as a qualifying
offense.”). Sandoval-Venegas, which addressed a state statute that is sub-
stantially similar to § 11351.5, lends additional support to our conclusion
with respect to § 11351.5.
13006              UNITED STATES v. CHARLES
   [5] Charles nevertheless argues that courts must consider
widely accepted common law defenses in determining
whether a state law conviction is categorically a controlled
substance offense. He argues that a conviction under
§ 11351.5 does not constitute a “controlled substance offense”
under § 4B1.1 because § 11351.5 is categorically overbroad.
Charles reasons that a defendant could be convicted under
California law where he would not be convicted under federal
law because the burdens of proof differ in relation to the
defense of entrapment. Under California law, a defendant
must prove entrapment by a preponderance of the evidence.
See People v. Mower, 49 P.3d 1067, 1081 (Cal. 2002). Under
federal law, the defendant has an initial burden to prove gov-
ernment inducement, but the government has the ultimate bur-
den to prove beyond a reasonable doubt that the defendant
was disposed to commit the criminal act prior to first being
approached by government agents. See Jacobson v. United
States, 503 U.S. 540, 549 (1992); United States v. Ross, 372
F.3d 1097, 1108 (9th Cir. 2004). Charles contends that
§ 11351.5 is overbroad because of these differing burdens and
that, therefore, a conviction under § 11351.5 cannot constitute
a controlled substance offense.

   Although he concedes it is not controlling here, Charles
cites dicta from United States v. Gomez-Mendez, 486 F.3d
599 (9th Cir. 2007), in suggesting that we expand the categor-
ical approach analysis to incorporate widely accepted
defenses. In Gomez-Mendez, the defendant claimed that his
state statutory rape conviction was not categorically a “crime
of violence” because California did not recognize the affirma-
tive defense that the defendant had a reasonable belief the vic-
tim was over sixteen. Id. at 603-04. We rejected the
defendant’s claim and reiterated that under Taylor’s categori-
cal approach the analysis requires only that “the state crime
must include all of the elements of the generic federal crime.”
Id. at 604 (citing United States v. Asberry, 394 F.3d 712, 715
(9th Cir. 2005) (“Under the categorical approach, we consider
only the statutory elements of the offense . . . .”)). Although
                   UNITED STATES v. CHARLES                13007
we assumed without deciding that Taylor also requires that a
state crime incorporate “widely accepted affirmative
defenses” under the categorical approach, we did so only to
demonstrate that Gomez-Mendez’s claim would fail even if
the categorical approach were expanded. Id. Thus, in Gomez-
Mendez, we applied the established categorical approach,
which considers only the statutory elements of the state crime.

   Charles also relies on the Eighth Circuit’s decision in
United States v. Medina-Valencia, 538 F.3d 831 (8th Cir.
2008), from which he draws a rule that “an assessment of
affirmative defenses is required under the categorical
approach.” Charles misreads Medina-Valencia, which does
not support Charles’s contention. In Medina-Valencia, the
court considered whether a prior conviction under a state stat-
ute criminalizing sexual contact with a person under the age
of seventeen constituted a crime of violence that would sup-
port a sixteen-level increase under the Guidelines. See id. at
833. The state statute at issue included a subsection that
expressly incorporated affirmative defenses to the crime. Id.
at 834. The court considered this statutory defense in conduct-
ing its categorical approach analysis, stating that “the affirma-
tive defense helps define what conduct is prohibited by the
statute.” Id. at 835. Contrary to Charles’s assertion, the Eighth
Circuit considered only the statutory definition of the state
law offense as prescribed by Taylor. See id. It did not hold
generally that affirmative defenses are to be considered under
the categorical approach.

  [6] Charles has not presented any controlling authority
demonstrating that a court must consider widely accepted
common law defenses when conducting a categorical
approach analysis. Accordingly, we conclude that the district
court did not plainly err. See De La Fuente, 353 F.3d at 769.

                              III.

  We conclude that the appeal waiver in Charles’s plea
agreement does not bar his appeal. We further conclude that
13008             UNITED STATES v. CHARLES
the district court did not commit plain error in determining
that Charles is a career offender under § 4B1.1 because a con-
viction under § 11351.5 is categorically a controlled sub-
stance offense under that guideline. Accordingly, Charles’s
sentence is AFFIRMED.